EXHIBIT (a)(15) AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. ARTICLES SUPPLEMENTARY AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC., a Maryland corporation whose principal Maryland office is located in Baltimore, Maryland (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end company under the Investment Company Act of 1940. SECOND:Pursuant to authority expressly vested in the Board of Directors by Article FIFTH and Article SEVENTH of the Articles of Incorporation of the Corporation, the Board of Directors of the Corporation has increased in some cases and decreased in some cases the number of shares of capital stock of certain series that the Corporation has authority to issue in accordance with Section 2-105(c) of the Maryland General Corporation Law (the “Reallocation”). THIRD:Immediately prior to the Reallocation the Corporation had the authority to issue Three Billion (3,000,000,000) shares of capital stock. Following the Reallocation, the Corporation has the authority to issue Three Billion (3,000,000,000) shares of capital stock. FOURTH:The par value of shares of the Corporation's capital stock before the Reallocation was, and after the Reallocation is, One Cent ($0.01) per share. FIFTH:Immediately prior to the Reallocation, the aggregate par value of all shares of stock that the Corporation was authorized to issue was Thirty Million Dollars ($30,000,000). After giving effect to the Reallocation, the aggregate par value of all shares of stock that the Corporation is authorized to issue is Thirty Million Dollars ($30,000,000). SIXTH:Immediately prior to the Reallocation, the fourteen (14) Series of stock of the Corporation and the number of shares and aggregate par value of each was as follows: Series Number of Shares Aggregate Par Value Global Gold Fund Income & Growth Fund Equity Growth Fund Utilities Fund Disciplined Growth Fund Long-Short Equity Fund Small Company Fund NT Equity Growth Fund NT Small Company Fund International Core Equity Fund Equity Growth 130/30 Fund Disciplined Growth 130/30 Fund Core Equity Fund Quantitive Equity Fund The par value of each share of stock in each Series is One Cent ($0.01) per share. SEVENTH:Immediately prior to the Reallocation, the number of shares allocated among the duly established classes of shares (each hereinafter referred to as a “Class”) of the fourteen (14) Series of stock and aggregate par value of each class was as follows: Series Name Class Name Number of Shares as Allocated Aggregate Par Value Global Gold Fund Investor
